internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to cc dom p si plr-117173-98 ate date legend company trust dt w l s a x dear i i w this responds to a letter dated date written on behalf of company requesting inadvertent termination relief under sec_1362 of the internal_revenue_code facts according to the information submitted company was incorporated on d1 and elected to be an s_corporation as defined by sec_1361 on d2 company issued additional shares of its stock to various persons and entities one of those entities the trust purchased x shares of company's stock the trust a charitable_remainder_unitrust is an impermissible s_corporation shareholder under sec_1361 plr-117173-98 company's s_corporation_election terminated under sec_1362 on d2 company was not aware of this terminating effect of the transfer of stock to the trust during the period that the trust held the stock of company company and its shareholders including the trust filed returns treating company as if it were an s_corporation during this period company incurred only losses on or about d3 company's tax attorney learned of the transfer to the trust and notified company that company's s_corporation_election had terminated on d4 company purchased all of the shares that it had transferred to the trust company represents that it did not intend to terminate its s_corporation status and that its actions were not motivated by tax_avoidance or retroactive tax planning the shareholders of company during the termination period and company agree to make any adjustments required by the secretary consistent with the treatment of company as an s_corporation law sec_1361 provides that the term s_corporation means for any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that the term small_business_corporation means a domestic_corporation that is not an ineligible_corporation and that does not have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the first day of the first taxable_year for which the corporation is an s_corporation the corporation ceases to be a small_business_corporation sec_1362 provides that if an election under sec_1362 by any corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or b was terminated under sec_1362 or the secretary determines that the circumstances resulting in the ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the ineffectiveness or termination steps were taken a so that the corporation is a small_business_corporation or b to plr-117173-98 acquire the required shareholder consents and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make the adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary for that period then notwithstanding the circumstances resulting in the ineffectiveness or termination the corporation shall be treated as an s_corporation during the period specified by the secretary sec_1_1362-4 of the income_tax regulations provides that the commissioner may require any adjustments that are appropriate in general the adjustments required should be consistent with the treatment of the corporation as an s_corporation during the period specified in the case of a transfer of stock to an ineligible shareholder that causes an inadvertent termination under sec_1362 the commissioner may require the ineligible shareholder to be treated as a shareholder of an s_corporation during the period the ineligible shareholder actually held stock in the corporation moreover the commissioner may require protective adjustments that prevent any loss of revenue because of the transfer of stock to an ineligible shareholder conclusions after applying the relevant law to the facts submitted and the representations made we conclude that the termination of company's subchapter_s_corporation election as described above was an inadvertent termination within the meaning of sec_1362 under the provisions of sec_1362 f company will be treated as continuing to be an s_corporation from d2 to d4 and thereafter assuming company's s_corporation_election was valid and was not otherwise terminated under sec_1362 during the period from d2 until d4 the trust will be treated as the shareholder of company except as specifically set forth above we express no opinion concerning the federal tax consequences of the foregoing facts we specifically express no opinion on whether company otherwise qualifies as an s_corporation or the election to treat company as an s_corporation was effective furthermore we express no opinion on the consequences to the trust of the above transactions under sec_664 plr-117173-98 under a power_of_attorney on file in this office the original of this letter is being sent to you and a copy is being sent to the taxpayer this ruling is directed only to the taxpayer requesting it under sec_6110 it may not be used or cited as precedent sincerely signed jeff erickson jeff erickson assistant to the branch chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
